            3:16-cv-03228-TSH # 70            Page 1 of 20                                              E-FILED
                                                                           Wednesday, 15 April, 2020 03:19:20 PM
                                                                                   Clerk, U.S. District Court, ILCD

              IN THE UNITED STATES DISTRICT COURT
    FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

SHELLEY MAE LEON a/k/a                             )
SHELLEY GOODALL,                                   )
                                                   )
                  Plaintiff,                       )
                                                   )
          v.                                       )       No. 16-cv-3228
                                                   )
FCA US, LLC,                                       )
                                                   )
                  Defendant.                       )

                                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

          This matter comes before the Court on cross-motions for summary

judgment. Petition for Summary Judgement Case Number 3:16-03228-

SEM-TSH (d/e 57) (Goodall Motion); Defendant FCA US LLC’s Motion For

Summary Judgment Pursuant To Rule 56 And Local Rule 7.1(D) (d/e 61)

(Chrysler Motion). FCA US LLC was formerly known as the Chrysler

Group.1 The Court hereinafter refers to FCA US LLC as “Chrysler.” The

Court refers to Plaintiff Shelley Mae Leon a/k/a Shelley Goodall as

“Goodall.” Plaintiff’s maiden name is Goodall. Her married name is Leon.

Goodall was married twice before. Her former married names were

Metzger and Burg. See Goodall Deposition, at 3-4, 17. The parties


1
    See Chrysler Motion, Exhibit 2, Deposition of Shelley M. Goodall (Goodall Deposition), at 4.
                                              Page 1 of 20
       3:16-cv-03228-TSH # 70   Page 2 of 20




consented to proceed before this Court. Consent to the Exercise of

Jurisdiction by a United States Magistrate Judge and Reference Order

entered June 17, 2019 (d/e 47). For the reasons set forth below, the Court

allows the Chrysler Motion, denies the Goodall Motion, and enters

summary judgment in favor of Chrysler and against Goodall.

                          STATEMENT OF FACTS

      For purposes of summary judgment, the Court looks at the facts in

the light most favorable to the non-moving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986). When read in that light, the

evidence shows the following.

      On January 1, 2009, Goodall was involved in a two-vehicle

automobile accident (Accident) in Springfield, Illinois. Goodall was driving

a 1996 Chrysler Sebring JXI Two-Door Convertible (Car). See Goodall

Deposition, at 79, 86-87. The driver’s side airbag (Airbag) inflated on

impact during the Accident. Goodall testified that a hole the size of a half-

dollar was torn in the inflated Airbag which released toxic gases. She

testified that the released gases caused severe personal injuries, including

second degree burns, discoloration of areas of her skin, traumatic

glaucoma in both eyes, damage to lungs, and damage to her brain that

caused mini-strokes. See Goodall Deposition, at 93-112; 160-63; 197-216.

                                Page 2 of 20
       3:16-cv-03228-TSH # 70   Page 3 of 20




      Immediately after the Accident, Goodall noticed that she had white

spots on the pants she was wearing. She also noticed holes in her pants.

The leather coat she was wearing was also discolored. Goodall believes

the gases emitted from the Airbag in the Accident caused the damage to

her pants and the discoloration of her leather coat. She had the leather

coat cleaned. Goodall testified that the cleaners put a note on the receipt

that the marks on the coats were the result of chemical burns and were

permanent. Goodall Deposition, at 113-19. The receipt from the cleaners

contained the following paragraph regarding chemical burns to top grain

leather clothing:

      CHEMICAL BURNS: Some stains in garments may cause
      localized hardening of the skins. Among them may be soda,
      juice, cat urine, perspiration, and uric acid. The stain is not
      always visible to us before cleaning, therefore we may not have
      had the opportunity to prespot or pretreat the stain. These
      stains are classified by us as chemical burns, and are usually
      considered to be permanently damaged areas.

Chrysler Motion, Exhibit 2, Exhibits to Goodall Deposition, Deposition

Exhibit 1, Cleaner’s Customer Service Summary dated February 6, 2009.

      Within a day of the Accident, Goodall contacted an attorney to

represent her in her claims for personal injuries from the Accident. She told

the attorney that there was something that went wrong with the Airbag.

Goodall Deposition, at 167. Goodall and her father also took photographs

                                Page 3 of 20
         3:16-cv-03228-TSH # 70             Page 4 of 20




of: the burn spots on her face and other parts of her body; the damage to

the clothing she wore at the time of the Accident; the Car after the

Accident; and the Airbag after the Accident, and, in particular, the half-

dollar size hole that was torn in the Airbag. See Goodall Deposition, at

116-42, 271-87 (discussing the photographs);2 Chrysler Motion, Exhibit 2,

Goodall Deposition Exhibits, Deposition Exhibit 2, Collected Photographs.

        Goodall also called Chrysler on the day of the Accident or the day

after. Goodall Deposition, at 172. She told the Chrysler representative,

“[L]ook, I need to speak to somebody 'cause something bad happened

here and we need to address this.” Goodall acted quickly because she

knew something bad happened to her, “Because I didn't want to mess

around because I knew how I was feeling and what I had been exposed to.

It's like this is not good.” Goodall Deposition, at 121. Goodall believed the

problems were caused by exposure to the chemicals that came out of the

Airbag. Id. A Chrysler representative called back two or three days after

the Accident. Goodall Deposition, at 120, 173. Goodall asked the Chrysler

representative for a Material Safety Data Sheet (MSDS). Goodall ran a

cleaning business and kept MSDSs on all the cleaning products her




2
 Some of the photographs of red discoloration of Goodall’s skin were taken later, as late as 2016, to
show that the skin discoloration remained. See Goodall Deposition, at 281.
                                            Page 4 of 20
       3:16-cv-03228-TSH # 70   Page 5 of 20




business used. The MSDSs listed the toxic chemicals in each product.

Goodall kept the MSDSs at her business in case someone claimed to be

injured by her company. The Chrysler representative did not respond

directly to Goodall’s request for the MSDS. Rather, the representative

asked to inspect the Car. See Goodall Deposition, at 173-75.

      On January 5, 2009, Goodall saw a doctor for a follow-up after the

Accident. She told her doctor that she was concerned that inhaling toxic

gases at the Accident damaged her lungs. Goodall mentioned to her

doctor that she did some research on airbags and learned that some of the

chemicals used in airbags were toxic. Goodall started researching airbags

because she started having problems breathing immediately after the

Accident. Goodall Deposition, at 168-71.

      A few days later, Chrysler representatives inspected the Car. The

Car was stored at an auto body repair shop in Springfield. Goodall

Deposition, at 132-33. On January 12, 2009, the Chrysler Customer

Claims Resolution Group wrote Goodall a letter. Goodall Motion, attached

January 12, 2009 letter (January 12, 2009 Letter). The January 12, 2009

Letter stated, in part:

      Chrysler LLC conducted an investigation into the incident and
      inspected the vehicle. Specifically, the inspector found no
      problems with the subject's air bag system. Air bags do not
      contain any chemicals. The burns you sustained were caused
                                Page 5 of 20
       3:16-cv-03228-TSH # 70   Page 6 of 20




      by the the (sic) 200 mph force of the deploying air bag. This is
      the amount of force madadted (sic) by Federal law. The powder
      you noticed was a talc powder that is used so that the folds of
      the air bag do not stick together. This talc is necessary so that
      when needed, the air bags will deploy correctly, as they did in
      your accident.

      I have enclosed an informational brochure pertaining to air bag
      systems should you have any further questions. In addition,
      Chrysler LLC notes the following website that contains useful
      consumer information on air bag safety and includes
      animations on how they function during an accident:
      http://www.safercar.gov/air.htm

      Again, we are sorry to hear of your injuries and sincerely hope
      that you are well on the road to recovery.

      Thank you again for raising your concerns with Chrysler LLC.

January 12, 2009 Letter.

      After receiving the January 12, 2009 Letter, Plaintiff continued to

believe that her post-accident symptoms were caused by the substance

she observed spraying out of the Airbag during the accident. She thought

that the force of the impact with the Airbag might explain the skin burns, but

not the holes in her clothes. She continued to ask Chrysler representatives

for the MSDS for the Airbag. Goodall did not believe the explanation in the

January 12, 2009 Letter. Goodall Deposition, at 178-82.

      On January 23, 2009, Goodall saw pulmonologist Dr. Carl Lawyer,

M.D. Dr. Lawyer told Goodall he had experience with the effects of

airbags. He diagnosed Goodall with exposure to airbag deployment with
                                Page 6 of 20
       3:16-cv-03228-TSH # 70     Page 7 of 20




transient respiratory symptoms. Dr. Lawyer told Goodall that her breathing

problems were related to the chemicals from the Airbag. Goodall

Deposition, at 183-89.

      A month or two after the Accident, Goodall switched attorneys. She

told the second attorneys to look into the injuries she suffered from the

toxic gas from the Airbag, “'I've told them both [her attorneys] you need to

address the issue here, there's something not right with this airbag.”

Goodall Deposition, at 165. Both of the attorneys, however, only focused

on claims against the other driver in the Accident and the other driver’s

insurance company. Id. at 166, 192-93. Her attorneys filed a personal

injury action against the driver of the other vehicle involved in the Accident.

She settled that action without going to trial. See Goodall Deposition, at

10.

      In late January or early February 2009, Plaintiff contacted a company

in St. Louis, Missouri named Chemir to ask about testing the Airbag. The

Chemir representative told her that testing would cost thousands of dollars.

The Chemir representative told Goodall to talk to her attorney about testing

the Airbag. Goodall Deposition, at 190-95.

      Plaintiff’s father told Plaintiff not to get rid of the Car because her

lawyers were working on her case and the vehicle was evidence. Goodall’s

                                  Page 7 of 20
       3:16-cv-03228-TSH # 70   Page 8 of 20




father moved the Car from the auto body shop to his garage. In 2010,

Goodall sold the Car for scrap. Goodall’s father removed the Airbag before

the Car was sold and kept the airbag. In 2015, Goodall threw out the

Airbag. See Goodall Deposition, at 143-47, 158. She bought another

airbag like the Airbag, “But I have an exact replica, same make, model, and

year, everything out of the same car I was driving. And I have one – . . .

that’s not been deployed. I don’t want to deploy that thing.” Goodall

Deposition, at 146.

     On March 3, 2015, Goodall filed for bankruptcy. Chrysler Motion,

Exhibit 4, In re Shelley Mae Burg, C. D. Ill. Bankr. Case No. 15-70289,

Voluntary Petition in Bankruptcy (Bankruptcy Petition). She filed

bankruptcy because of her debts related to her divorces and medical bills

after the Accident. Goodall Deposition, at 73. Goodall did not list her

cause of action against Chrysler as an asset in her bankruptcy petition.

Bankruptcy Petition, Schedule B Personal Property. Goodall received a

discharge in bankruptcy on June 17, 2015. Chrysler Motion, Exhibit 5, In re

Shelley Mae Burg, C. D. Ill. Bankr. Case No. 15-70289, Discharge of

Debtor.

     In 2016, the parts manager at the Landmark Chrysler automotive

dealership in Springfield, Illinois, provided Goodall with a copy of the MSDS

                                Page 8 of 20
       3:16-cv-03228-TSH # 70    Page 9 of 20




for Airbag. Goodall Deposition, at 265-66; Goodall Motion, attached

MSDS; see Complaint, at 5. The MSDS had a subheading “Hazard

Communication Sheet.” Thereunder, the MSDS stated that the Airbag

inflator contained hazardous ingredients in the form of “A POWDERED

MIXTURE OF SODIUM AZIDE AND ADDITIVES IN A SEALED METAL

CONTAINER.” The chemicals included copper oxide, sodium azide, nitric

acid, potassium, and boron. MSDS.

      According to the Occupational Safety and Health Administration

(OSHA) the hazardous chemical sodium azide referenced in the MSDS is

the propellant used to inflate an airbag. According to OSHA, the chemical

is consumed in the reaction that inflates the airbag:

      Air bags are inflated by nitrogen gas which is produced by the
      highly toxic chemical, sodium azide. However, the sodium
      azide is completely consumed by this reaction. After deflation
      of the bag some irritant dusts (including sodium hydroxide) are
      released. NHTSA advises that rescue personnel wear gloves
      and eye protection for this situation. However, there is no need
      to wait for 10 to 20 minutes for vehicle ventilation.

FCA US LLC’s Reply in Support of its Motion for Summary Judgment (d/e

65), Exhibit C, OSHA Hazard Information Bulletins Automobile Air Bag

Safety, dated August 30, 1990.




                                 Page 9 of 20
      3:16-cv-03228-TSH # 70     Page 10 of 20




     Goodall stated in her deposition that from the time of the Accident on

January 1, 2009, she knew that the gases emitted from the Airbag during

the Accident caused her injuries:

     Q. . . . . So from the moment you were sitting in that car and
     up until the present day, during that entire, you know, almost 11
     year period you have always known that the problems you have
     are from chemicals that were coming out of that airbag?

     A.    Yes, yes.

     Q. It doesn't matter what Chrysler told you or what they didn't
     tell you, --

     A.    Yeah.

     Q.    -- you were firm in that belief and you did your research, --

     A.    Yeah.

     Q. -- you talked to experts?

     A.    Yep.

     Q. You didn't let anyone stand in your way, no one was going
     to stop you from figuring out the truth?

     A.    Correct. That's correct.

Goodall Deposition, at 269-70.

     Goodall testified that many of her injuries from the gases emitted by

the Airbag are permanent and require ongoing medical care. See Goodall




                                 Page 10 of 20
       3:16-cv-03228-TSH # 70    Page 11 of 20




Motion, at 216-234. Goodall says that she did not discover the damage to

her brain until 2016. See Goodall Motion, at 203, 233.

                                   ANALYSIS

      At summary judgment, the movant must present evidence that

demonstrates the absence of a genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). The Court must consider

the evidence presented in the light most favorable to the non-moving party.

Any doubt as to the existence of a genuine issue for trial must be resolved

against the Defendants. Anderson, 477 U.S. at 255. Once the movant has

met her or its burden, the non-moving party must present evidence to show

that issues of fact remain with respect to an issue essential to non-moving

party’s case, and on which she or it will bear the burden of proof at trial.

Celotex Corp. v. Catrett, 477 U.S. at 322; Matsushita Elec. Indus. Co., Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

      In this case, the undisputed evidence shows that Goodall’s claim

against Chrysler is barred by the statute of limitations. Goodall brings this

diversity action for personal injury under Illinois law. The Illinois statute of

limitations applies in this case. See Klein v. George G. Kerasotes Corp.,

500 F.3d 669, 671 (7th Cir. 2007). The Illinois statute of limitations for

personal injury actions is two years. 735 ILCS 5/13-202. The Accident

                                 Page 11 of 20
       3:16-cv-03228-TSH # 70     Page 12 of 20




occurred on January 1, 2009. Goodall testified that she knew from the

moment the Accident happened that she was injured by the gases emitted

from the hole in the Airbag. Her cause of action accrued at that point.

Golla v. General Motors Corp., 167 Ill.2d 353, 360-61, 657 N.E.2d 894, 898

(Ill. 1995) (“[W]here the plaintiff's injuries are caused by a sudden traumatic

event, the plaintiff's cause of action accrues when the injury occurred.”).

Goodall had two years to bring this action against Chrysler. She did not

bring the action until 2016. This action is barred by the statute of

limitations.

      Goodall argues that she did not know all of her injuries until 2016

when she experienced mini-strokes which she claims were caused by the

toxic gases emitted by the Airbag. She argues that her cause of action did

not accrue until then. The Court disagrees. The cause of action accrued

when Goodall knew that she was injured, and the injury was wrongful. The

fact that she did not know the full extent of injuries until later did not toll the

statute under Illinois law,

      The plaintiff here does not claim that she was unaware of any
      injury at the time of the accident or that she was unaware of the
      causal connection between that injury and the allegedly
      defective automobile seat. Rather, she claims that, at the time
      of her initial injury, she was unaware of the ultimate extent of
      damages she sustained. This court has never suggested that
      plaintiffs must know the full extent of their injuries before the
      statute of limitations is triggered. Rather, our cases adhere to
                                  Page 12 of 20
        3:16-cv-03228-TSH # 70     Page 13 of 20




        the general rule that the limitations period commences when
        the plaintiff is injured, rather than when the plaintiff realizes the
        consequences of the injury or the full extent of her injuries.

Golla, 657 N.E.2d at 899-900. Goodall knew immediately after the

Accident that the Airbag injured her. Her cause of action against Chrysler

accrued at that time. She had two years to bring this action. She did not

do so until more than seven years later. The claims are barred.

        Goodall also seems to be arguing that she is entitled to use equitable

estoppel to toll the statute because Chrysler falsely stated in the January

12, 2009 Letter that the Airbag did not emit any toxic chemicals during the

Accident. To establish equitable estoppel, Goodall must present evidence

that:

        (1) the other party misrepresented or concealed material facts;
        (2) the other party knew at the time the representations were
        made that the representations were untrue; (3) the party
        claiming estoppel did not know that the representations were
        untrue when the representations were made and when they
        were acted upon; (4) the other party intended or reasonably
        expected the representations to be acted upon by the party
        claiming estoppel or by the public generally; (5) the party
        claiming estoppel reasonably relied upon the representations in
        good faith and to their detriment; and (6) the party
        claiming estoppel has been prejudiced by his reliance on the
        representations.

Parks v. Kownacki, 193 Ill. 2d 164, 180, 737 N.E.2d 287, 296 (Ill. 2000);

see Clark v. United States, 703 F.3d 1098, 1101 (7th 2013). Goodall

cannot establish equitable estoppel because she did not rely on the
                                   Page 13 of 20
       3:16-cv-03228-TSH # 70    Page 14 of 20




representations in the January 12, 2009 Letter to her detriment. She did

not believe Chrysler’s representations. She said that she knew that the

Airbag emitted toxic chemicals that caused her injuries. She has no basis

for equitable estoppel.

      Goodall also cannot use equitable tolling to toll the two-year statute in

this case. Equitable tolling, “permits a plaintiff to avoid the bar of the

statute of limitations if despite all due diligence he is unable to obtain vital

information bearing on the existence of his claim.” Clarke, 703 F.3d at

1101 (emphasis in the original). Goodall cannot rely on equitable tolling

because she knew she had a claim immediately after the Accident.

Goodall argues that she needed the MSDS before she could bring this

action. The evidence does not support this argument. She knew the

Airbag caused her injuries. By January 5, 2009, Goodall knew from her

own research that airbags contained toxic chemicals. On January 23,

2009, Dr. Lawyer, a pulmonologist, confirmed that airbags caused these

types of injuries. He told Goodall he had experience with airbags and also

told her that her breathing problems were related to the chemicals from the

Airbag. She asked her personal injury lawyers to pursue this claim against

Chrysler. They refused, but she did not seek out other counsel to help her

or bring the action on her own. Instead, she waited over seven years. The

                                 Page 14 of 20
       3:16-cv-03228-TSH # 70   Page 15 of 20




undisputed facts show that she was not diligent. Equitable tolling does not

apply in this case.

      Moreover, even if the statute of limitations was tolled, Chrysler would

still be entitled to summary judgment. Chrysler correctly asserts that

Goodall’s omission of her claim against Chrysler from her 2015 Bankruptcy

Petition bars her from bringing this action. A person must list all assets in

their Bankruptcy Petition. 11 U.S.C. § 521(a)(1)(B). Goodall’s right to sue

Chrysler for damages was an asset of the bankruptcy estate. 11 U.S.C. §

541(a)(1); see 11 U.S.C. § 101(5) (A). She should have listed her cause of

action against Chrysler on her Bankruptcy Petition. Her Bankruptcy

Trustee then could have sued Chrysler and recovered the money to pay

Goodall’s creditors. See 11 U.S.C. § 704(a)(1). Goodall listed over

$60,000 in unsecured creditor claims and over $150,000.00 in total

creditor claims. Bankruptcy Petition, Summary of Schedules, and

Schedule F, Schedule of Creditors Holding Non-Priority Unsecured Claims.

The Bankruptcy Trustee never had a chance to pursue Goodall’s claims

against Chrysler because Goodall did not disclose the claim. Instead she

received a discharge and the unsecured creditors she owed more than

$60,000.00 got nothing.




                                Page 15 of 20
       3:16-cv-03228-TSH # 70   Page 16 of 20




      Under these circumstances, Goodall is estopped from bringing this

action to try to collect the money from Chrysler and keep it for herself. See

Becker v. Verizon North, Inc., 2007 WL 1224039, at *1 (7th Cir. April 25,

2007); Cannon-Stokes v. Potter, 453 F.3d 446, 448 (7th Cir. 2006); Biesek

v. Soo Line R. Co., 440 F.3d 410, 412 (7th Cir. 2006); see also Bland v.

Rahar, 2008 WL 109388, at *2-*4 (C.D. Ill. January 9, 2008). She

represented to the Bankruptcy Court in her Bankruptcy Petition that she did

not have this cause of action against Chrysler. She is bound by that

representation to the Bankruptcy Court and is judicially estopped from

bringing the claim now. Becker, 2007 WL 1224039, at *1. She cannot use

the bankruptcy system to cut off her creditors’ right to payment and keep

the cause of action against Chrysler for herself. Her cause of action

against Chrysler is barred by judicial estoppel.

      Finally, even if, somehow, the statute of limitations should be tolled

and judicial estoppel does not apply, Goodall fails to present evidence on

the elements of her claims against Chrysler. Goodall alleges that the

Airbag was defective and caused her injury. This is a strict product liability

claim. At summary judgment, Goodall must present evidence on every

element of her claim: “(1) a condition of the product as a result of

manufacturing or design, (2) that made the product unreasonably

                                Page 16 of 20
       3:16-cv-03228-TSH # 70   Page 17 of 20




dangerous, (3) and that existed at the time the product left the defendant's

control, and (4) an injury to the plaintiff, (5) that was proximately caused by

the condition.” Gray v. Ford Motor Co., 2011 WL 4859995, at *5 (C.D. Ill.

2011). Goodall “must make a sufficient showing of evidence for each

essential element of [her] case on which [she] bears the burden at trial.” Id.

(quoting Kampmier v. Emeritus Corp., 472 F.3d 930, 936 (7th Cir.2007)

(citation omitted)).

      Goodall’s evidence is, essentially, the MSDS shows that the

chemicals which inflated the Airbag contained hazardous chemicals, the

Airbag inflated in the Accident, a hole tore in the Airbag in the Accident,

and I was injured. Proof that a product injured a person is not sufficient to

establish a product liability claim. Phillips v. U.S. Waco Corp., 163

Ill.App.3d 410, 417, 516 N.E.2d 670, 674 (Ill. App. 1st Dist. 1987). The

evidence does not constitute evidence on every element of the claim.

      Goodall presents no evidence that the Airbag had a manufacturing or

design defect that made it unreasonably dangerous. The fact that the

Airbag contained hazardous chemicals does not tend to show that the

Airbag was defective. The OSHA Safety Bulletin, quoted above, states that

the hazardous chemicals are the propellants that inflate the air bag and are

consumed during inflation and are not present in an inflated airbag.

                                Page 17 of 20
      3:16-cv-03228-TSH # 70    Page 18 of 20




Goodall needed some other evidence to show that the use of hazardous

chemicals as propellants was a defective design that made the Airbag

unreasonably dangerous or that Chrysler defectively manufactured the

Airbag and thereby made it unreasonably dangerous. She has presented

no evidence on these elements. See Gray, 2011 WL 4859995, at *5-*6.

      Goodall further has not presented evidence that any manufacturing or

design defect was the proximate cause of her injuries:

      [T]he plaintiff was required to present some evidence
      concerning the absence of abnormal use and the condition of
      the product when it left the defendant's control, and/or fault of
      the defendant in producing an unreasonably dangerous
      product. . . . While the exact cause of the injury need not be
      proven, plaintiff must establish a credible basis for a reasonable
      inference that a condition of the product proximately caused the
      injury and for elimination of reasonable secondary causes.

Phillips, 163 Ill.App.3d at 416-17, 410 N.E.2d at 674 (internal citations

omitted); see Gray, 2011 WL 4859995, at *9. Chrysler sold the Car in 1995

or 1996. The Accident happened on January 1, 2009, some 13 or 14 years

later. The Airbag could have suffered damage during those 13 to 14 years

from any number of causes, from improper maintenance, to corrosion, to

any number of other possibilities. Such damage to the Airbag could have

caused Goodall’s injuries rather than Chrysler’s alleged defective design or

manufacturing. Goodall presents no evidence to show Chrysler’s actions



                                Page 18 of 20
         3:16-cv-03228-TSH # 70             Page 19 of 20




were the proximate cause of her injuries rather than some intervening

event that may have occurred over the 13 to 14 years from 1996 to 2009.

        The replica of the Airbag that Goodall bought cannot provide any

information about the impact of 13 to 14 years of use of the Car on the

Airbag. Goodall cannot present the Airbag itself because she threw it

away. See Phillips, 163 Ill.App.3d at 418-19, 410 N.E.2d at 675 (Plaintiff

cannot establish proximate cause without the defective product as

evidence); Shramek v. General Motors Corp., Chevrolet Motor Division, 69

Ill.App.2d 72, 81-82, 216 N.E.2d 244, 248-49 (Ill. App. 1st Dist. 1966)

(same). Goodall presents no evidence to establish proximate cause.3

Chrysler , therefore, is entitled to summary judgment. See Gray, 2011 WL

4859995, at *9; Phillips, 163 Ill.App.3d at 417, 410 N.E.2d at 674.

        THEREFORE, IT IS ORDERED that Defendant FCA US LLC’s

Motion For Summary Judgment Pursuant To Rule 56 And Local Rule

7.1(D) (d/e 61) is ALLOWED; Plaintiff Shelley Leon a/k/a Shelley Goodall’s

Petition for Summary Judgement Case Number 3:16-03228-SEM-TSH

(d/e 57) is DENIED. The Court enters summary judgment in favor of



3
  The lack of evidence would also entitle Chrysler to summary judgment if Goodall intended to allege a
negligence claim instead of a strict products liability claim. To overcome summary judgment, Goodall
would still need to present evidence to show Chrysler breached a duty by failing to make a reasonably
safe product and that the breach of that duty proximately caused her injuries. See Phillips, 163 Ill.App.3d
at 417, 516 N.E.2d at 674.
                                           Page 19 of 20
      3:16-cv-03228-TSH # 70   Page 20 of 20




Defendant FCA US LLC and against Plaintiff Shelley Mae Leon a/k/a

Shelley Goodall. All pending motions are denied as moot.

THIS CASE IS CLOSED.

ENTER: April 15, 2020



                          s/ Tom Schanzle-Haskins
                          TOM SCHANZLE-HASKINS
                      UNITED STATES MAGISTRATE JUDGE




                               Page 20 of 20
